           Case 3:20-cv-00325-LPR Document 3 Filed 11/02/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

GARY LEON WEBSTER                                                                    PLAINTIFF
ADC #114018

v.                                 Case No. 3:20-cv-00325-LPR

MICHELE JONES                                                                      DEFENDANT


                                               ORDER

        Plaintiff Gary Leon Webster is incarcerated at the Tucker Unit of the Arkansas Department

of Corrections. He filed a pro se Complaint on October 14, 2020 along with a Motion for Leave

to Proceed In Forma Pauperis (“IFP”). (Docs. 1, 2). Mr. Webster’s IFP Motion (Doc. 1) is

DENIED based on his litigation history and his Complaint (Doc. 2) is DISMISSED without

prejudice for failure to pay the filing fee.

        Mr. Webster sues Michele Jones, a court reporter in Craighead County, Arkansas, in her

personal and official capacities. (Doc. 2) at 1-2. Mr. Webster explains that “[c]ourt reporters sell

transcripts.” (Id.) at 4. He alleges he “submitted up to six requests for the transcript of [a

September 7, 2018] hearing, to no avail.” (Id.). Mr. Webster sent his requests “to [Ms. Jones’]

address on the copy of that appeal.” (Id.). The return mail he received read “cannot be delivered

to that address.” (Id.). Mr. Webster claims the damage from not receiving a copy of the transcript

is extensive. (Id.). He seeks $5,000,000 in compensatory damages and $10,000,000 in punitive

damages. (Id.) at 5.

        The Prison Litigation Reform Act (“PLRA”) provides that a prisoner cannot proceed in

forma pauperis “if the prisoner has, on 3 or more prior occasions, while incarcerated or detained

in any facility, brought an action or appeal in a court of the United States that was dismissed on
              Case 3:20-cv-00325-LPR Document 3 Filed 11/02/20 Page 2 of 3




the grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted,

unless the prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

Prior to filing this lawsuit on October 14, 2020, Mr. Webster filed at least three actions that were

dismissed for failing to state a claim upon which relief may be granted. See Webster v. Does,

3:19-cv-59-DPM (E.D. Ark. June 13, 2019); Webster v. Pigg, 3:19-cv-60-DPM (E.D. Ark. June

13, 2019); and Webster v. Day Inn Motels, Inc., et al., 3:19-CV-78-DPM (E.D. Ark. June 13,

2019).

         A plaintiff with “three strikes” may proceed in forma pauperis only if he falls under the

“imminent danger” exception to the three strikes rule. See 28 U.S.C. § 1915(g) (providing that

three strikers should be granted permission to proceed in forma pauperis if they are “under

imminent danger of serious physical injury”); Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir.

1998) (explaining that the exception applies only if the prisoner is in imminent danger “at the time

of filing” and that “[a]llegations that the prisoner has faced imminent danger in the past are

insufficient”).

         For Mr. Webster to be able to proceed in forma pauperis in this case, he must establish he

was in imminent danger of serious physical injury at the time he filed his Complaint. See Ashley,

147 F.3d at 717. Mr. Webster does not allege he is or was in imminent danger, and the pleadings

do not otherwise indicate imminent danger. Accordingly, the imminent danger exception does not

apply. See id. Therefore, this case will be dismissed due to Mr. Webster’s failure to pay the filing

fee. Mr. Webster will have thirty (30) days to reopen this case by paying the $400 filing fee in

full.

         It is therefore ORDERED that:

         1.       Mr. Webster’s Motion to Proceed In Forma Pauperis (Doc. 1) is denied.



                                                   2
            Case 3:20-cv-00325-LPR Document 3 Filed 11/02/20 Page 3 of 3




       2.      Mr. Webster’s Complaint (Doc. 2) is dismissed without prejudice.

       3.      Mr. Webster has thirty (30) days from the date of this order in which to reopen this

case by paying the $400 filing fee in full.

       4.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order or the accompanying Judgment would not be taken in good faith.


       IT IS SO ORDERED this 2nd day of November 2020.



                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE




                                                3
